   Case 2:20-cv-11582-SRC Document 2 Filed 09/03/20 Page 1 of 3 PageID: 232




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 GLORIA R.C.D.R.,                                        Civil Action No. 20-11582 (SRC)

                 Petitioner,

         v.                                                           ORDER

 STEVEN AHRENDT, et al.,

                 Respondents.


        This matter having come before the Court on the petition for a writ of habeas corpus filed

by Petitioner Gloria R.C.D.R. brought pursuant to 28 U.S.C. § 2241 challenging her ongoing

immigration detention (ECF No. 1), Petitioner having paid the applicable filing fee, and the Court

having reviewed the petition,

        IT IS on this 3rd day of September, 2020,

        ORDERED that in accordance with Rule 4 of the Rules Governing Section 2254 Cases,

applicable to § 2241 through Rule 1(b), this Court has examined the Petition and determined that

dismissal prior to submission of an answer and the record is not warranted; and it is further

        ORDERED that Respondents Tsoukaris, Wolf, Albence, the U.S. Department of

Homeland Security, and U.S. Immigration and Customs Enforcement are dismissed with prejudice

as the sole proper respondent in a petition brought under 28 U.S.C. § 2241 is the warden of the

facility where the detainee is currently being held, in this case the remaining Respondent Steven

Ahrendt, see Rumsfeld v. Padilla, 542 U.S. 426, 436 (2004); Yi v. Maugans, 24 F.3d 500, 507 (3d

Cir. 1994); and it is further
   Case 2:20-cv-11582-SRC Document 2 Filed 09/03/20 Page 2 of 3 PageID: 233




        ORDERED that the Clerk of the Court shall serve copies of the Petition (ECF No. 1), and

this Order, upon Respondent Steven Ahrendt by regular mail, with all costs of service advanced

by the United States; and it is further

        ORDERED that the Clerk of the Court shall forward a copy of the Petition, and this Order,

to Chief, Civil Division, United States Attorney’s Office, at the following email address: USANJ-

HabeasCases@usdoj.gov; and it is further

        ORDERED that, within 14 days after the date of entry of this Order, Respondent shall

electronically file a full and complete answer to said Petition, which responds to the factual and

legal allegations of the Petition paragraph by paragraph; and it is further

        ORDERED that the answer shall state the statutory authority for Petitioner’s detention,

see 28 U.S.C. § 2243; and it is further

        ORDERED that Respondent shall raise by way of the answer any appropriate defenses

which Respondent wishes to have the Court consider, including, but not limited to, exhaustion of

administrative remedies, and also including, with respect to the asserted defenses, relevant legal

arguments with citations to appropriate legal authority; and it is further

        ORDERED that Respondent shall electronically file with the answer certified copies of

the administrative record and all other documents relevant to Petitioner’s claims; and it is further

        ORDERED that all exhibits to the Answer must be identified by a descriptive name in the

electronic filing entry, for example:

        “Exhibit #1 Transcript of [type of proceeding] held on XX/XX/XXXX” or

        Exhibit #2 Opinion entered on XX/XX/XXXX by Judge YYYY”; and it is further

        ORDERED that Petitioner may file and serve a reply in support of the Petition within 7

days after the answer is filed; and it is further
   Case 2:20-cv-11582-SRC Document 2 Filed 09/03/20 Page 3 of 3 PageID: 234




       ORDERED that, within 7 days after any change in Petitioner’s custody or immigration

status, be it release, a final order of removal, or otherwise, Respondent shall electronically file a

written notice of the same with the Clerk of the Court; and it is finally

       ORDERED that the Clerk of the Court shall serve a copy of this Order upon Petitioner

electronically.




                                                              s/ Stanley R. Chesler
                                                           Hon. Stanley R. Chesler
                                                          United States District Judge
